Citation Nr: 1623024	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  07-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of actinomycosis, status post right middle and upper lobectomy, to include as due to exposure to chemical agents, and to include as secondary to service-connected asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1992 to July 1996, and from February to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a local hearing conducted by a Decision Review Officer in November 2008.  A transcript of the hearing is of record.

This matter was remanded in June 2011 and October 2013 for further development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a September 2013 appellate brief, and treatment records from the Nashville VA Medical Center (VAMC) dated July 2011 to January 2013, and January 2014 to May 2015; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Veteran and his representative were provided copies of a February 2016 advisory medical opinion from a VA pulmonologist, and a March 2016 clarifying opinion, which were obtained per requests by the Board.  In May 2016, the Veteran submitted further evidence, and selected the response on the Medical Opinion Response Form requesting that the matter be remanded to the RO for consideration of the evidence in the first instance.  Accordingly, on remand the AOJ should consider all the evidence of record and readjudicate the claim.

Further, VA treatment records from the Nashville VAMC dated from January 2013 to January 2014 do not appear to be associated with the evidentiary record.  On remand, the AOJ should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include from the Nashville VAMC dated from January 2013 through January 2014, and from February 2016 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

